Citation Nr: 1812950	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-39 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for peripheral vestibular disorder (claimed as vertigo). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel

	
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1960 to July 1964.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Veteran claimed that he suffered from vertigo due to being hit on the hit with a Pugil stick during service and/or from being thrown into a pool during training.  Service treatment records indicate that on July 1, 5, 7, and 10 1961, the Veteran complained of nausea, vomiting, dizziness, and pain in the right ear.  On examination, it was noted that he had an edematous erythematous external canal with exudate escaping from 2 separate sites.  His infection subsided, but he still suffered from nausea and vomiting and was transferred to ENT for evaluation.  He was ultimately diagnosed with labyrinthitis.  

Private treatment records from Front Range Otolaryngology indicate that in May 2013, the Veteran complained of dizziness which had lasted 6 weeks and which had occurred 5 years prior as well. 

The Veteran was afforded a VA ear conditions examination in November 2014 where the examiner noted that the Veteran was previously diagnosed with a peripheral vestibular condition.  The examiner noted that the Veteran was treated 1 time during service on July 24, 1964 for nausea and vomiting but denied symptoms of dizziness, vertigo syncope and pain.  She noted that he was released back to duty without any restrictions.  The examiner opined that it was less likely than not that the Veteran's vertigo was related to service.  She reasoned that the onset of the Veteran's vertigo was 2 years ago, which is more than 50 years from the onset of the in-service head injury during basic training.  "The Veteran had over 50 years of symptom-free interval during this time.  In addition, the Veteran now has multiple comorbid conditions that are known to be associated with dizziness/vertigo (diabetes, hypertension and prior heart attack)."  

The Board finds that the examiner's opinion is based on an inaccurate factual predicate and therefore inadequate.  In that regard, the examiner only notes that the Veteran was treated only once during service for symptoms of nausea and vomiting, but no symptoms of dizziness.  However, as noted above, the Veteran was seen several times for symptoms of dizziness and even transferred to ENT for an evaluation.  Also, the examiner inaccurately states that the Veteran's symptoms of dizziness started only 2 years ago; however, private ENT treatment records indicate that the Veteran's symptoms have persisted longer than 2 years prior.  Based on the foregoing ,the Board finds that a remand is necessary to address the inaccuracies in the November 2014 report.  

The Veteran submitted a statement from Dr. M. Hinman who opined that the Veteran's vertigo appeared to be inner ear related and "can be caused by a head injury."  There are no accompanying treatment records from Dr. Hinman.  As there may be outstanding records relevant to the Veteran's claims, the Board finds that a remand is necessary to obtain such records.  On remand, the Veteran should complete an up to date VA Form 21-4142, Authorization and Consent to Release Information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide or authorize the release of any private treatment records from Front Range Otolaryngology and Dr. M. Hinman, as well as any other records, not already of record, that are relevant to his claim.  
If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

2.  Then, obtain an addendum opinion from a physician, preferably an otolaryngologist (ear, nose & throat (ENT) specialist.  The Veteran's electronic claims file, including a copy of this remand must be made available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo was incurred in or otherwise related to service.

The examiner's attention is directed to, but not limited to the following:

(a)  service treatment records which indicate that the Veteran complained of nausea, vomiting, dizziness and syncope on July 1, 5, 7, 10, 1961 and treated by ENT for labyrinthitis;

(b)  post-service private treatment records from Front Range Otolaryngology where the Veteran reported symptoms of dizziness; 

(c)  Dr. M Hinman's January 2015 opinion that the Veteran's history of vertigo may be inner ear related and could be caused by head injuries; and

(d)  Veteran's lay reports that he was hit in the head with a pugil stick and thrown in the pool during basic training.  

A complete rationale for all opinions reached is requested.

3.  After ensuring that the requested actions are completed, ensure that the examination report is adequate and the readjudicate the claim on the merits.  If the benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




